Case 1:19-cv-00190-SOM-RT Document 1 Filed 04/15/19 Page 1 of 6   PageID #: 1




GOODSILL ANDERSON QUINN & STIFEL
A LIMITED LIABILITY LAW PARTNERSHIP LLP

PATRICIA M. NAPIER                   3735-0
   pnapier@goodsill.com
STACY Y. MA                         10537-0
   sma@goodsill.com
ANDREW K. RECKTENWALD               10223-0
   arecktenwald@goodsill.com
First Hawaiian Center, Suite 1600
999 Bishop Street
Honolulu, Hawai‘i 96813
Telephone: (808) 547-5600
Facsimile: (808) 547-5880

Attorneys for Defendant
BEN & JERRY’S HOMEMADE, INC.


                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII

GREG CRANE, an individual,                CV

                   Plaintiff,             DEFENDANT BEN & JERRY’S
                                          HOMEMADE, INC.’S NOTICE OF
            vs.                           REMOVAL; EXHIBIT “A”;
                                          CERTIFICATE OF SERVICE
BEN & JERRY’S HOMEMADE, INC.,
a for profit corporation, dba BEN &
JERRY’S ICE CREAM; DOES 1-20,
DOE CORPORATIONS 1-20; DOE
PARTNERSHIPS 1-20; DOE NON-
PROFIT ENTITIES 1-20; DOE
GOVERNMENTAL ENTITIES 1-20,

                   Defendants.




7414363.2
Case 1:19-cv-00190-SOM-RT Document 1 Filed 04/15/19 Page 2 of 6            PageID #: 2




            DEFENDANT BEN & JERRY’S HOMEMADE, INC.’S
                      NOTICE OF REMOVAL

             Defendant BEN & JERRY’S HOMEMADE, INC.’S (“Defendant”)

hereby submits this Notice of Removal (“Notice”), petitioning the United States

District Court for the District of Hawai‘i for removal of the above-captioned

action, Civil No. 18-1-2061-12 JHA, from the Circuit Court of the First Circuit,

State of Hawai‘i, pursuant to 28 U.S.C. §§ 1332 (diversity of citizenship), 1441

and 1446, and submits a short and plain statement of the grounds for removal, as

follows:

A.    Introduction

             1.     On December 20, 2018, Plaintiff GREG CRANE (“Plaintiff”)

filed a Complaint in the Circuit Court of the First Circuit, State of Hawai‘i (Civil

No. 18-1-2061-12 JHA against Defendant BEN & JERRY’S HOMEMADE

HOLDINGS INC., dba BEN & JERRY’S ICE CREAM alleging personal injuries

resulting from an incident on September 26, 2017.

             2.     On March 12, 2019, Plaintiff filed a First Amended Complaint

(“Complaint”) removing as a defendant BEN & JERRY’S HOMEMADE

HOLDINGS INC., dba BEN & JERRY’S ICE CREAM, and naming in its place

BEN & JERRY’S HOMEMADE, INC., dba BEN & JERRY’S ICE CREAM.




                                          2
Case 1:19-cv-00190-SOM-RT Document 1 Filed 04/15/19 Page 3 of 6            PageID #: 3




             3.     Defense counsel was served with the Complaint on March 27,

2019 by hand delivery. Attached hereto as Exhibit “A” is a true and correct copy

of the Complaint.

             4.     The Complaint alleges that on September 26, 2017, Plaintiff

sustained injuries while eating Defendant’s “Brownie Batter Core” ice cream

product. FAC at ¶ 12. Specifically, Plaintiff alleges that he “unexpectantly bit

down onto a piece of a metal fragment that was embedded in the pint container of

ice cream.” FAC at ¶¶ 11-13. As a result, Plaintiff claims that “he fractured his

teeth causing pain and the need to receive dental care and surgery.” Id. at ¶ 14.

             5.     The Complaint asserts seven separate “Counts” against

Defendant relating to the incident including negligence; products liability; products

liability (failure to warn); breach of implied warranty of merchantability; breach of

express warranty;1 negligent failure to warn; and the violation of Hawaii Revised

Statutes Chapter 480. Plaintiff claims to have “suffered and will continue to suffer

injuries and/or damages in amounts to be proven at trial.” See e.g., id. at ¶ 23.

             6.     The Complaint alleges general and special damages and further

seeks damages as provided under H.R.S. Chapter 430, attorneys’ fees, costs and

prejudgment interest, among other things.


1
 Plaintiff’s Complaint misnumbered the counts and included two “Count VI”s as a
claim for “Breach of Express Warranty.”


                                          3
Case 1:19-cv-00190-SOM-RT Document 1 Filed 04/15/19 Page 4 of 6            PageID #: 4




B.    Diversity of Citizenship

             7.    Based upon information and belief, Plaintiff is a citizen of

Hawai‘i within the meaning of 28 U.S.C. § 1332(a)(1). See Id. at ¶ 1 (“Plaintiff

GREG CRANE was at all times material herein a resident of the City and County

of Honolulu, State of Hawai‘i.”)

             8.    Defendant is a corporation organized and existing under the

laws of the State of Vermont, with its principal place of business in the State of

Vermont. Defendant is therefore deemed a citizen of Vermont for purposes of 28

U.S.C. § 1332(a)(1).

             9.    All other defendants are fictitiously named: DOES 1-20, DOE

CORPORATIONS 1-20; DOE PARTNERSHIPS 1-20; DOE NON-PROFIT

ENTITIES 1-20; DOE GOVERNMENTAL ENTITIES 1-20 (“Doe Defendants”).

The citizenship of Doe Defendants shall be disregarded in determining whether an

action is removable under 28 U.S.C. § 1332(a). See 28 U.S.C. § 1441(b)(1).

C.    The Amount in Controversy is Satisfied

             10.   Based on the allegations in the Complaint, it is facially apparent

that the alleged amount in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs. This Court “may consider whether it is ‘facially

apparent’ from the complaint that the jurisdictional amount is in controversy” or



                                          4
Case 1:19-cv-00190-SOM-RT Document 1 Filed 04/15/19 Page 5 of 6             PageID #: 5




“may consider facts in the removal petition.” Singer v. State Farm Mut. Aut. Ins.

Co., 116 F.3d 373, 377 (9th Cir. 1997) (citations omitted).

             11.    Accordingly, this Court has original jurisdiction of this action

under 28 U.S.C. § 1332(a), and this action is one which may be removed to this

Court by Defendant pursuant to the provisions of 28 U.S.C. § 1441(a) and 1446,

respectively, given that the action is between citizens of different states and the

amount in controversy exceeds $75,000, exclusive of interests and costs.

D.    Process and Pleadings

             12.    This Notice of Removal has been timely filed within 30 days of

service of the Complaint on Defendant pursuant to 28 U.S.C. §1446(b).

             13.    This Notice of Removal is also timely filed within one year of

the commencement of the action. See 28 U.S.C. § 1446(c)(1).

             14.    Venue is proper in the United States District Court for the

District of Hawai‘i pursuant to 28 U.S.C. § 1446(a) because the action is pending

within the District of Hawai‘i.

             15.    By removing this action, Defendant does not waive any

defenses available to it.

             16.    By removing this action, Defendant does not admit any of the

allegations in Plaintiff’s Complaint.




                                           5
Case 1:19-cv-00190-SOM-RT Document 1 Filed 04/15/19 Page 6 of 6          PageID #: 6




             17.   This short and plain statement of the grounds for removal is

signed pursuant to Rule 11 of the Federal Rules of Civil Procedure.

             WHEREFORE, Defendant prays that the above-entitled action be

removed from the Circuit Court of the First Circuit, State of Hawai‘i, to the United

States District Court for the District of Hawai‘i, pursuant to 28 U.S.C. §§ 1332,

1441 and 1446.

             DATED: Honolulu, Hawai‘i, April 15, 2019.




                                             /s/ Stacy Y. Ma
                                             PATRICIA M. NAPIER
                                             STACY Y. MA
                                             ANDREW K. RECKTENWALD

                                             Attorneys for Defendant
                                             BEN & JERRY’S HOMEMADE, INC.




                                         6
